Order entered March 13, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00086-CV

               IN RE KEVIN CHRISTOPHER REED, Relator

          Original Proceeding from the 401st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 401-83282-2015

                                      ORDER
              Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s January 22,

2020 petition for writ of mandamus.




                                           /s/   ERIN A. NOWELL
                                                 JUSTICE